Citation Nr: 1731465	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran had active service from August 2004 to April 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a skin condition were remanded to the RO in June 2013 for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  Seborrheic dermatitis is attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of  the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  Seborrheic dermatitis was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns
As noted in the Introduction, the case was remanded to the RO in June 2013 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an April 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's bilateral hearing loss and skin condition claims. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded a VA examination in November 2008.  He was also afforded a VA audiological examination in September 2015 for bilateral hearing loss.  VA scheduled a skin examination for the Veteran in December 2015; however, he failed to appear or provide a reason for his failure to appear.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Bilateral Hearing Loss Disability 

The Veteran served as a U.S. Marine rifleman assigned to units in Afghanistan and Iraq, where the Board concedes he was exposed to very loud noise.  The Veteran's service included combat service.  The Veteran's service treatment records (STRs) indicate that an audiogram was performed in April 2004, otherwise the STRs are silent as to hearing loss.  At the Veteran's separation from U.S. Army service in April 2008, he reported combat-related bilateral hearing loss, especially in his left ear.  However, audiological testing was not performed at the Veteran's separation examination.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from active duty, including that pertinent to service establishes that the injury or disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

The combat provision in 38 U.S.C.A. § 1154(b) (West 2014) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  As stated above, the Veteran contends that combat in Southwest Asia caused bilateral hearing loss, therefore the combat provision applies.  The Board has also considered bilateral hearing loss disability under the law governing Gulf War Veterans.  However, bilateral hearing loss can be attributed to a clinical diagnosis which prevents application of this law. 38 C.F.R. § 3.307 (2016) (providing in pertinent part compensation for a disability due to undiagnosed illness and medically unexplained multisymptom illness).  Therefore the provisions under 38 C.F.R. § 3.317 (2016) will not be applied here.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue that is an issue of fact to be addressed by the Board).  The Board notes that there are no exceptions to the Jandreau doctrine.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As noted above, the Veteran contends that he has a bilateral hearing loss due to the loud noises of combat.  While competent to report decreased hearing acuity, he is not competent to state whether his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing. 38 C.F.R. § 3.385 (2016); see Jandreau, 492 F.3d at 1377.

The Veteran was afforded two VA audiological examinations.  The results of the November 2008 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
15
LEFT
20
25
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

This November 2008 VA audiological examiner noted that the Veteran reported that his hearing affects his occupational functioning and daily living activities by causing frustration due to his inability to understand others and consistent request for repetitions.

The results of the October 2015 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
15
20
15
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  As to functional impact of hearing loss, this October 2015 VA audiological examiner noted that the Veteran reported that he had difficulty understanding speech in areas of background noise.

A November 2008 VA treatment note reported that the Veteran's hearing is unremarkable.  In a July 2009 VA note, the Veteran contended that he had a lot of hearing problems.  In his September 2009 Appeal, conveyed via VA form VA-9, the Veteran wrote that his wife and family members always commented on how little he was able to hear.  Also, a March 2017 VA treatment record noted that the Veteran stated that he had some hearing loss.  The Board accepts that the Veteran engaged in combat and that he noticed a decrease in auditory acuity consistent with such service. 38 U.S.C.A. § 1154(b) (West 2014).  However, there still must be evidence of a current disability.

Based on this medical evidence, the Veteran's bilateral auditory acuity is not considered a disability for VA purposes.  The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have his auditory thresholds been 26 decibels or greater at any three of the measured frequencies.  Finally, his speech recognition scores have at no point been less than 94 percent in either ear.  As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385 (2016).  As such, service connection for bilateral hearing loss disability cannot be granted on any basis. C.F.R. §§ 3.303, 3.309 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (2016) (holding that in the absence of a current disability, there can be no grant of service connection under the law).

The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss considered disabling for VA purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  For these reasons, the claim for service connection for bilateral hearing loss must be denied.  Although the Veteran has presented credible evidence that family members complain of his hearing loss, such lay evidence pales when compared to the objective evidence.

II.  Skin Disability

In his September VA-9, the Veteran contended that he had eczema on his back, neck, and head.  In the June 2013 remand, the Board re-characterized the issue of entitlement to service connection for rash and/or eczema of the neck and back to service connection for a skin condition. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the Veteran's separation from military service in April 2008, he noted that he had flaking and scaling on his scalp over the past several years.

As stated above, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from active duty, including that pertinent to service establishes that the injury or disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).
A May 2004 STR noted that the Veteran reported to clinic with concerns about possible cellulitis.  The examiner wrote that the Veteran reported that he had been bitten by a mosquito and redness increased over the past day.  The examiner noted swelling and prescribed an antibiotic medication.  The examiner also included notations about cellulitis and influenza.  An April 2006 STR noted that the Veteran complained of having skin irritation on his left elbow for 4 days.  The Veteran stated that the irritation started as a small pimple that has been enlarging.  He also reported that he had not been bitten by an insect and had not sustained left elbow trauma.  The Veteran stated that he had an episode of cellulitis two years earlier.  The examiner noted a 3 cm. lesion at the left elbow, noting that the Veteran had stable vital signs and no acute distress.  The examiner mentioned swelling, discharge, and secondary lesions.  The STR included notations about cellulitis and prescribed ointment.
In his April 2008 separation examination, the Veteran noted that he had flaking and scaling of skin on his scalp over the past several years.
In a November 2008 VA examination, the Veteran complained of severe scalp dandruff.  He reported that he had this condition for several years and tried multiple over-the-counter (OTC) shampoos which provided minimal improvement.  The VA examiner opined that the Veteran was not taking corticosteroids.  He also opined that the flakiness of the Veteran's scalp was extensive.  Furthermore, the examiner reported that the Veteran did not have symptoms consistent with alopecia, eczema, open lesions, or rash.  Moreover, the examiner opined that the flakiness is consistent with severe dandruff with no significant dermatitis per se.
A March 2010 VA treatment record noted that the Veteran sought treatment from a VA dermatologist for diffuse scaling on his scalp, as well as acne along his back.  The dermatologist reported that the Veteran had seborrheic dermatitis on his scalp and prescribed ketoconazole shampoo to treat the condition.
The Veteran separated from service in April 2008.  At that time, he complained of flaking and scaling of the scalp.  In November 2008, a VA examiner noted that there was extensive flakiness of the scalp and dandruff was diagnosed.  However, in March 2010, a VA dermatologist noticed the scaling and diagnosed seborrheic dermatitis.
Here, the most probative evidence tends to establish that he has seborrheic dermatitis and such disability cannot be dissociated from the in-service manifestations.

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for seborrheic dermatitis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


